BEAUCHAMP, Judge.
In his motion for rehearing, as well as the oral argument presented thereon, it is earnestly insisted that the evidence in this case is insufficient to show that appellant attempted to commit the fiendish crime for which he was convicted. It is urged that the only spoken words by the appellant to the prosecuting witness express a desire that he be permitted to kiss her.
We have carefully reviewed the evidence in the case and, while it is true that the prosecuting witness detailed but few words spoken by appellant, it is perfectly apparent from the circumstances and conduct which she does describe in minute detail what appellant was attempting to do and no reasonable mind would doubt it. It is also very clear that it was the physical resistance and vocal outcry of the prosecuting wit*406ness which deterred him in his purpose and prevented him from successfully carrying it out.
While additional testimony by prosecuting witness might be detailed from the statement of facts, the original opinion sets out sufficient to warrant the verdict which the jury returned.
The motion for rehearing is overruled.